THREADGILL, Judge.
The appellant challenges a final judgment for money damages in this suit for declaratory judgment and accounting. We affirm the declaratory judgment, reverse the award of damages, and remand for further proceedings.
The appellee, plaintiff below, filed a two-count class action complaint, asking in count one for a declaratory judgment to interpret a service and management agreement between the appellant condominium developer and the appellee unit owners and, in count two, for an accounting and damages relevant to alleged overcharges. Pursuant to stipulation, the two counts were bifurcated.
Following a trial on count one, the court entered a declaratory judgment interpreting the service and management agreement in favor of the appellee/plaintiff, retaining jurisdiction to consider the issues raised in count two and directing an accounting. On March 28, 1988, the trial court issued an order of clarification and again directed an accounting. On December 5,1988, the trial court entered an order directing that the accountings be filed within thirty days, and referring the issues of accounting and damages under count two to another division of the circuit court for final disposition. The parties submitted their respective account-ings to the trial court. On March 21, 1989, without further hearing or argument, the trial court entered an order entitled “final judgment as to count one” awarding the appellee damages of $24,926.98 for “maintenance fee overages,” which was one of the items of damages requested in count two.
The appellant argues that the entry of the final judgment for money damages on count one exceeds the relief sought by the plaintiff and the boundaries set by the trial court in its order bifurcating the issues. We agree. Supplemental relief based upon a declaratory decree is properly granted only after application for such relief by petition with reasonable notice and opportunity for hearing accorded to the adverse party. Garden Suburbs Golf & Country Club, Inc. v. Pruitt, 156 Fla. 825, 24 So.2d 898 (1946); § 86.061 Fla.Stat. (1987).
We treat this appeal as an appeal from a nonfinal order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(iv). We find the declaratory judgment and order of clarification to be supported by competent substantial evidence and affirm those orders. We reverse the money damages awarded in the final judgment as to count one because count one contained no request for money damages and the award was thus premature. However, since the amount of the overcharges was determined by the trial court pursuant to the accountings submitted and the declaratory judgment on count one, and is supported by the evidence, we affirm the amount thereof. We remand the case for the trial court to consider all other issues in count two as to damages, together with the defenses raised by the appellant.
In light of this disposition, we need not consider the appellant’s other arguments on appeal.
Affirmed in part, reversed in part and remanded for further proceedings.
DANAHY, A.C.J., and ALTENBERND, J., concur.